EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wanli Wu on 4/12/2021.

NOTE: Claims 12, 14-19, and 22, previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.

The application has been amended as follows: 

Please replace the current claims with the following: 
 (Currently Amended) An article comprising 
a substrate comprising a metal or an alloy of the metal, the metal comprising one or more of the following: magnesium; aluminum; titanium; manganese; iron; cobalt; nickel; copper; molybdenum; tungsten; palladium; chromium; ruthenium; gold; silver; zinc; zirconium; vanadium; or silicon; 
a polymer coating; and
an intermediate layer disposed between the substrate and the polymer coating, the intermediate layer comprising a carbon composite,
the carbon composite comprising carbon and a binder containing one or more of the following: SiO2; Si; B; B2O3; a metal of the carbon composite; or an alloy of the metal; and 
of the carbon composite comprising one or more of the following: aluminum; copper; titanium; nickel; tungsten; chromium; iron; manganese; zirconium; hafnium; vanadium; niobium; molybdenum; tin; bismuth; antimony; lead; cadmium; or selenium,
wherein the article further comprises a first binding layer directly disposed on the substrate and between the intermediate layer and the substrate, the first binding layer comprising one or more of the following: a solid solution of the metal in the substrate and the binder in the carbon composite; a solder; or a reaction product of a thermite composition comprising a reducing agent and an oxidization agent; and 
the article further comprises a second binding layer between the polymer coating and the intermediate layer, the second binding layer comprising a first polymer a monomer or a combination thereof, the first polymer and the monomer being bonded to the carbon in the carbon composite of the intermediate layer through covalent bonding. 
(Cancelled)  
(Cancelled)
(Original) The article of claim 1, wherein the polymer coating comprises one or more of the following: a fluoroelastomer; a perfluoroelastomer, hydrogenated nitrile butyl rubber; ethylene-propylene-diene monomer (EPDM) rubber; a silicone; an epoxy; polyetheretherketone; bismaleimide; polyethylene; a polyvinylalcohol; a phenolic resin; a nylon; a polycarbonate; a polyurethane; a tetrafluoroethylene-propylene elastomeric copolymer; polyphenylene sulfide; polyphenylsulfone; self-reinforced polyphenylene; a polyaryletherketone; or a crosslinked product thereof. 
(Currently Amended) The article of claim 1, wherein the carbon in the carbon composite 
(Original) The article of claim 5, wherein the graphite is derivatized to have one or more of the following functional groups: carboxy; epoxy; ether; ketone; amine; hydroxy; alkoxy; alkyl; lactone; or aryl.
(Cancelled)   
(Cancelled)   
(Currently Amended) The article of claim 1, wherein the second binding layer between the polymer coating and the intermediate layer comprises the first polymer; and the first polymer comprises one or more of the following: an acrylic chain; a polyamine; or a poly(alkylene glycol). 
(Previously Presented) The article of claim 1, wherein the second binding layer between the polymer coating and the intermediate layer comprises the monomer; and the monomer comprises one or more of the following polymerizable groups: an [Symbol font/0x61],[Symbol font/0x62]-unsaturated nitrile group; alkenyl group; alkynyl group; vinyl carboxylate ester group; carboxyl group; carbonyl group; epoxy group; isocyanate group; hydroxyl group; amide group; amino group; ester group; formyl group; nitrile group; or nitro group.
(Original) The article of claim 1, wherein the polymer coating has a thickness of about 5 μm to about 10 mm.
(Withdrawn – Currently Amended) A method of coating a substrate to form the article of claim 1, the method comprising: 
disposing the intermediate layer on the substrate;  
binding the intermediate layer to the substrate forming the first binding layer directly on the substrate and between the intermediate layer and the substrate, the first binding layer comprising one or more of the following: the solid solution of the metal in the substrate and the binder in the carbon composite; the solder; or the reaction product of the thermite composition comprising the reducing agent and the oxidization agent; 
grafting the monomer, the first polymer, or the combination thereof on the intermediate layer disposed on the substrate to provide the second binding layer, the first polymer and the monomer being bonded to the carbon in the intermediate layer through covalent bonding; and
forming the polymer coating; 
wherein the intermediate layer comprises carbon and the binder; 
the binder comprises one or more of the following: SiO2; Si; B; B2O3; a metal of the carbon composite; or the alloy of the metal; and 
the metal of the carbon composite comprises one or more of the following: aluminum; copper; titanium; nickel; tungsten; chromium; iron; manganese; zirconium; hafnium; vanadium; niobium; molybdenum; tin; bismuth; antimony; lead; cadmium; or selenium. 
(Cancelled)  
(Withdrawn) The method of claim 12, wherein coating the second binding layer comprises one or more of the following: lamination; dip coating; solvent casting; painting; spraying coating; roll coating; layer-by-layer coating; spin coating; or Langmuir-Blodgett coating. 
(Withdrawn) The method of claim 12, wherein the coating composition further comprises a crosslinker. 
(Withdrawn) The method of claim 12, wherein the method further comprises crosslinking the first polymer with the second polymer.  
(Withdrawn – Currently Amended) The method of claim 12, wherein binding the intermediate layer to the substrate comprises heating the intermediate layer and the substrate to form the first binding layer between the intermediate layer and the substrate; wherein optionally the intermediate layer and the substrate are pressed together during heating.
(Withdrawn – Currently Amended) The method of claim 12, wherein binding the intermediate layer to the substrate comprises heating the intermediate layer and a surface of the substrate that the intermediate layer is disposed on by one or more of the following: direct current heating; induction heating; microwave heating; or spark plasma sintering; wherein optionally the intermediate layer 
(Withdrawn – Currently Amended) The method of claim 12, wherein the method further comprises disposing the solder between the intermediate layer and the substrate; applying heat to the solder; and binding the intermediate layer to the substrate thereby forming the first binding layer; wherein optionally the intermediate layer and the substrate are pressed together while applying heat to the solder.
(Cancelled)  
(Cancelled) 
(Withdrawn – Currently Amended) The method of claim 12, 
(Previously Presented)  The article of claim 1, wherein the carbon composite comprises carbon microstructures having interstitial spaces among the carbon microstructures, wherein the binder is disposed in at least some of the interstitial spaces.  
(Previously Presented)  The article of claim 23, wherein the carbon microstructures comprise unfilled voids within the carbon microstructures.  
(Previously Presented)  The article of claim 23, wherein the binder or a derivative thereof is disposed in the voids within the carbon microstructures.  
(Currently Amended) An article comprising 
a substrate comprising a metal or an alloy of the metal, the metal comprising one or more of the following: magnesium; aluminum; titanium; manganese; iron; cobalt; nickel; copper; molybdenum; tungsten; palladium; chromium; ruthenium; gold; silver; zinc; zirconium; vanadium; or silicon; 

an intermediate layer disposed between the substrate and the polymer coating, the intermediate layer comprising a carbon composite,
the carbon composite comprising carbon and a binder containing one or more of the following: SiO2; Si; B; B2O3; a metal of the carbon composite; or an alloy of the metal; and 
wherein the metal of the carbon composite comprises one or more of the following: aluminum; copper; titanium; tungsten; chromium; manganese; zirconium; hafnium; vanadium; niobium; molybdenum; tin; bismuth; antimony; lead; cadmium; or selenium,
wherein the article further comprises a first binding layer directly disposed on the substrate and between the intermediate layer and the substrate; the first binding layer comprising one or more of the following: a solid solution of the metal of the substrate and the binder in the carbon composite; a solder; or a reaction product of a thermite composition comprising a reducing agent and an oxidization agent, and 
the article further comprises a second binding layer between the polymer coating and the intermediate layer, the second binding layer comprising a first polymer or a monomer, the first polymer and the monomer being bonded to the carbon in the carbon composite of the intermediate layer through covalent bonding.   
(Previously Presented)  The article of claim 1, wherein the first binding layer comprises the solder. 
(Previously Presented)  The article of claim 1, wherein the first binding layer comprises the reaction product of the thermite composition, the reducing agent comprising aluminum, magnesium, calcium, titanium, zinc, silicon, boron, and combinations including at least one of the foregoing, and the oxidizing agent comprising boron oxide, silicon oxide, chromium oxide, manganese oxide, iron oxide, copper oxide, lead oxide and combinations including at least one of the foregoing.
(Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-6, 9-11, and 23-28 are allowable for the reasons set forth in the Board decision mailed 2/23/2021. 

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12, 14-19, and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/29/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
4.	Given that claims 12, 14-19, and 22 include all the limitations of allowable product claims 1, 4-6, 9-11, and 23-28, it is noted that present claims 12, 14-19, and 22 are allowable for the same reasons set forth above.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Callie Shosho whose telephone number is (571)272-1123.  The examiner can normally be reached on Monday-Friday, 6:00 am - 5:00 pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787